Citation Nr: 0932830	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to July 
1965 and from May 1969 to November 1976.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2007, the Veteran filed a notice of disagreement to 
the RO's April 2007 rating decision specifically with respect 
to the initial evaluations assigned to his service-connected 
hypertension and hearing loss.  The Veteran asserted that he 
felt a higher rating was warranted for both conditions.  In 
September 2007, the Veteran filed a notice of disagreement as 
to an August 2007 rating decision by the RO with respect to 
the denial of service connection for a left eye condition.  
In March 2008, the RO issued two statements of the case, 
continuing its prior assignments of noncompensable ratings 
for hearing loss and hypertension, as well as its prior 
denial of service connection for a left eye condition.  
However, the Veteran's March 2008 substantive appeal was 
limited solely to the issue of an initial compensable 
evaluation for hypertension.  Accordingly, this issue is the 
only issue currently on appeal before the Board.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an initial compensable 
evaluation for hypertension.  After reviewing the claims 
folder, the Board concludes that additional evidence is 
necessary in order to comply with VA's duty to notify and 
assist the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002 & Supp. 2008). 

During a May 2009 video conference hearing before the Board, 
the Veteran testified that in 1999, a VA doctor at the 
Elwood, Kansas VA Medical Center (VAMC) diagnosed 
hypertension and prescribed medication to treat both 
hypertension and diabetes mellitus, type 2.  The Veteran 
further testified that he has continued to take medication 
prescribed by the VA for hypertension ever since.

As VA is on notice of the potential existence of additional 
VA records, these records must be obtained prior to any 
further appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  Ultimately, these treatment records 
may affect the increased rating issue on appeal.  
Specifically, Diagnostic Code 7101, used in rating 
hypertension, provides, in part, that a 10 percent rating is 
the "minimal evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control."  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  Thus, VA outpatient treatment 
records from the Elwood, Kansas VAMC, dated from January 1999 
through the present, must be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of the 
Veteran's response, the RO must attempt 
to obtain all VA outpatient treatment 
records relating to the Veteran from the 
Elwood, Kansas VAMC dated from January 
1999 through the present.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must then readjudicate the 
issue on appeal. If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the Veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
